Citation Nr: 0402564	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 26, 
2001, for a grant of service connection for bilateral hearing 
loss, to include the issue of whether there was clear and 
unmistakable error in a rating decision dated March 20, 1995.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughter


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In the July 1998 rating 
action, the RO denied the veteran's application to reopen a 
claim of service connection for bilateral hearing loss, and 
in the November 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 60 
percent evaluation, effective September 26, 2001.  In this 
appeal, the veteran challenges the effective dated assigned 
by the RO for entitlement to service connection.

In his December 2002 Substantive Appeal, the veteran asserts 
that his combined VA disability rating should be 70 percent 
because his bilateral hearing loss is evaluated as 60 percent 
disabling and his tinnitus as 10 percent disabling.  Pursuant 
to the combined ratings table set forth in 38 C.F.R. § 4.25 
(2003), however, when the veteran's 60 percent evaluation for 
his hearing loss is combined with this 10 percent rating for 
his tinnitus, it results in a combined 64 percent evaluation, 
which is then rounded to the nearest degree divisible by 10, 
with "final 5's adjusted upward," thus culminating in a 
combined 60 percent schedular evaluation.  

In June 2003, the veteran, his spouse and his daughter, 
accompanied by the veteran's accredited representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local VA office.  At the hearing the veteran submitted 
additional evidence that was accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudicating his appeal.




FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  On January 10, 1995, the RO received the veteran's 
initial claim of service connection for bilateral hearing 
loss.

3.  The service medical records show that, at service 
entrance, the veteran's right ear hearing acuity was normal; 
that during service and at separation he had right ear 
hearing loss for VA compensation purposes, and that the 
disability was aggravated during service.

4.  The service medical records show that at service 
entrance, the veteran's left ear hearing acuity was normal, 
that it was normal during service and at separation, and that 
in March 1995 there was no evidence indicating that he had 
left ear hearing loss for VA compensation purposes.

5.  In a March 20, 1995, rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss on the basis that the veteran's right ear hearing loss 
pre-existed service and was not aggravated by service; the RO 
denied service connection for left ear hearing loss on the 
ground that he did not have left ear hearing loss that was 
incurred in or aggravated by service.

6.  In March 1995, the veteran was provided notice of the 
March 20, 1995, rating decision and of his appellate rights, 
but did not appeal this determination.

7.  The correct facts relating to the veteran's right ear 
hearing loss, as they were known at the time, were not 
accurately reported, and the statutory or regulatory 
provisions extant at the time were not correctly applied, and 
this error manifestly changed the outcome.

8.  There was no tenable evidentiary basis to support the 
RO's March 20, 1995, rating decision with regard to the 
veteran's right ear hearing loss.

9.  There was a tenable basis for the RO's March 20, 1995, 
determination as to his left ear hearing loss, and it became 
final based on the evidence of record.

10.  On June 29, 1998, the veteran filed another claim 
seeking service connection for bilateral hearing loss.

11.  In a July 17, 1998, rating decision, the RO denied the 
veteran's petition to reopen a claim of service connection 
for bilateral hearing loss; the RO notified the veteran of 
the decision and of his appellate rights later that month, 
and in August 1998, he filed a Notice of Disagreement and the 
RO did not issue him a statement of the case.

12.  On June 29, 2001, the veteran filed a petition to reopen 
a claim of service connection for bilateral hearing loss.

13.  On September 26, 2001, the veteran filed an informal 
claim of service connection for bilateral hearing loss.

14.  In a November 2001 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned 
September 26, 2001, as the effective date of service 
connection.


CONCLUSIONS OF LAW

1.  The RO's March 20, 1995, rating decision that denied 
service connection for bilateral hearing loss, was clearly 
and unmistakably erroneous with respect to his right ear 
hearing loss.  38 U.S.C.A. §§ 1131, 7104 (West 1991); 
38 C.F.R. § 3.105(a) (1995).

2.  An effective date of January 10, 1995, for the award of 
service connection for right ear hearing loss, is warranted.  
38 U.S.C.A. §§ 1131, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400 (2003).

3.  The RO's March 20, 1995, rating decision that denied 
service connection for bilateral hearing loss, was not 
clearly and unmistakably erroneous with respect to his left 
ear hearing loss, and it became final .  38 U.S.C.A. §§ 1131, 
7104, 7105 (West 1991); 38 C.F.R. § 3.105(a), 3.160(d), 
20.302, 20.1103 (1995).

4.  The RO's July 17, 1998, rating decision denying the 
veteran's application to reopen a claim of service connection 
for bilateral hearing loss is not final.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002); 38 C.F.R. § 19.26 (2003).

5.  An effective date of June 29, 1998, for the award of 
service connection for left ear hearing loss, is warranted.  
38 U.S.C.A. §§ 1131, 5110, 7104 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim seeking an earlier effective date for service 
connection for bilateral hearing loss and that the 
requirements of the VCAA have been satisfied.

In reaching this determination, the Board reiterates that the 
veteran, his spouse and his daughter testified at a hearing 
before the undersigned Veterans Law Judge in June 2003.  In 
addition, at the hearing he submitted additional evidence 
that was accompanied by a waiver of RO consideration, which 
will be considered by the Board in the adjudication of this 
appeal.  Further, the veteran and his representative have 
been provided with a statement of the case (SOC) that 
discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  At the hearing and in the SOC, VA notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  By 
way of these communications, VA gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
Moreover, with respect to the CUE aspect of the veteran's 
claim, the Court has held that VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
claims.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Background

In his statements and testimony, the veteran asserts 
entitlement to an earlier effective date for a grant of 
service connection for bilateral hearing loss on the bases 
that (1) he filed claims seeking service connection for this 
condition shortly after his discharge from service that were 
either not adjudicated by the RO or for which he was not 
formally notified, implying that he was precluded from filing 
an NOD because he was only provided verbal notice of the 
disallowance; and (2) that previous RO determinations denying 
service connection for this condition were clearly and 
unmistakably erroneous.  

With regard to his first argument, the veteran maintains that 
through the assistance of Veterans of Foreign Wars, he filed 
a claim of service connection for bilateral hearing loss at 
the Des Moines, Iowa, RO in 1963.  The veteran reports, 
however, that he was verbally notified that his claim was 
denied.  

As to the CUE aspect of his appeal, the veteran contends that 
because the service medical records show that he had no 
hearing loss at enlistment and significant hearing loss, 
including deafness, at separation, the RO's March 20, 1995, 
decision that denied service connection for this condition, 
and its July 17, 1998, determination confirming and 
continuing the denial on the basis that no new and material 
evidence had been submitted, were clearly and unmistakably 
erroneous.  In this regard, he reports that his hearing loss 
stems from a grenade explosion during service, which occurred 
only approximately three feet from where he was standing.  As 
such, he essentially argues that the evidence of record in 
March 1995 and November 1998 conclusively established his 
entitlement to service connection for bilateral hearing loss, 
effective the date of his discharge.  

The Report of Medical History at service entry, dated in 
February 1960, indicates that the veteran reported having 
"ear, nose or throat trouble," and the examiner diagnosed 
him as having "perforated ear drum, no sequelae."  The 
Report of Medical Examination at service entry, conducted 
that same day, shows that his hearing acuity was recorded as 
15/15, bilaterally, spoken and whispered voice; the only 
defect noted by the examiner was defective vision.

The service medical records reflect that, in January 1962, 
the veteran was seen for complaints of right ear hearing 
problems.  In doing so, the veteran reported that he had a 
history of hearing problems for approximately five years, 
since and puncturing his right eardrum.  The veteran 
underwent an audiometric examination that revealed pure tone 
threshold levels, in decibels, (converted from ASA to ISO 
(ANSI) units) as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
75
90
90
70
75
LEFT
25
15
25
5
35

Speech audiometry testing assessing the veteran's recognition 
ability was not performed.  The examiner diagnosed the 
veteran as having traumatic right ear deafness that was not 
incurred in the line of duty and existed prior to service.  

The Report of Medical History at separation, dated in January 
1963, reflects that the veteran again complained of having 
"ear, nose or throat trouble," and the physician, in his 
summary commented that he veteran was deaf in his right ear 
for two years.  The Report of Medical Examination, conducted 
later that same month, shows that the examiner assessed the 
veteran's ears as abnormal, explaining that he had partial 
traumatic deafness.  An audiological evaluation revealed pure 
tone threshold levels, in decibels, (converted from ASA to 
ISO (ANSI) units) as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
65
60
60
65
70
LEFT
20
15
15
15
15

Speech audiometry testing assessing the veteran's recognition 
ability was again not performed, and the physician diagnosed 
the veteran as having "deafness, n.e.c. (not elsewhere 
classified), partial, right ear, c.u. (cause unknown or 
undetermined)."

A review of the record discloses that in August 1966, the 
veteran submitted a claim seeking VA education benefits, and 
that later that month, the Des Moines, Iowa, RO established 
his entitlement to enroll and pursue the program of education 
and training under Chapter 34 of the United States Code.  The 
claims folder contains additional materials, dated from the 
late 1960s to the late 1970s, relating to the veteran's 
participation in that program.

On January 10, 1995, the veteran filed a VA Form 21-526, 
"Veteran's Application for Compensation or Pension," 
seeking service connection for, among other conditions, 
"ears-During Basic Trng.  Grenade Range."  The veteran 
reported that his loss of hearing began while he was in 
service and that he received treatment in October and 
November 1964 at University Hospitals in Iowa City, Iowa.

The RO conducted no development, and based solely upon its 
review of the veteran's service medical records, denied 
service connection for bilateral hearing loss.  In reaching 
that determination, the RO noted that at enlistment in 
February 1960, the veteran had normal hearing bilaterally, 
and that in January 1962, he complained of having hearing 
loss for approximately five years.  The RO stated that 
testing revealed that he had severe deafness in his right ear 
that was traumatic in nature and that the examiner opined 
that it was not incurred in the line of duty and existed 
prior to service.  The RO concluded that the service medical 
records indicated that the veteran's right ear hearing loss 
pre-existed service and was not aggravated beyond normal 
progression during military service.  The RO further 
explained that his service medical records failed to show 
that he had left ear hearing loss that was incurred in or 
aggravated during service.

In March 1995, the RO notified the veteran that his claim of 
service connection for bilateral hearing loss had been 
denied, and enclosed a copy of the March 1995 rating decision 
explaining the basis for its determination.  The RO provided 
the veteran with his appellate rights; however, he did not 
file anything that could be considered a Notice of 
Disagreement (NOD) to the rating decision.

On June 29, 1998, the veteran filed another VA Form 21-526, 
again seeking service connection for bilateral hearing loss.  
In support, he submitted a January 1963 service personnel 
record showing that he had a hearing profile of 3, and 
reported that he had received treatment for this condition 
from a private examiner, Dr. Paul Penwright, in June 1998.

The service personnel record, a DA Form 1811, dated in 
January 1963, reflects that, at separation, the veteran's 
physical profile in five of six categories was 1; for 
category four, the profile for hearing, including ear 
defects, it was 3.  The Board notes that grades from one to 
four are assigned, with the grades of one and two indicating 
a high level of physical fitness, and that a grade of three 
generally represents a physical defect that, because of 
impairment of function, prevents the individual from being 
classified for general military service, but that is 
acceptable for induction standards for limited military 
service; a grade of four represents defects that are below 
the minimum physical standards for induction.  The physical 
profile further reflects that the veteran was assigned to 
Category C, which indicates that he was an individual with a 
profile serial with the numeral 3 as the lowest grade in any 
factor.  Finally, the form shows that the veteran was 
qualified for separation, or for re-enlistment without re-
examination, provided he did so within 90 days and he stated 
that he had not acquired any new diseases or injuries during 
the interval period when he was not a member of the military.

The June 1998 private medical record was signed by Dr. 
Penwright, and contains an audiological evaluation that 
revealed pure tone threshold levels, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
85
95
110+
LEFT
55
50
75
90
90

Speech audiometry testing assessing the veteran's recognition 
ability was not performed.  

In a July 17, 1998, rating decision, the RO considered the 
June 1998 private medical report, but confirmed and continued 
the denial of service connection for bilateral hearing loss 
on the ground that the veteran had not submitted new and 
material evidence sufficient to reopen the claim.  In doing 
so, the RO acknowledged that the June 1998 Ear Master report 
revealed that he had bilateral hearing loss, but noted that 
the March 1995 determination found that the veteran's right 
ear hearing loss pre-existed service and was not aggravated 
during service, and that he had normal left ear hearing at 
discharge.  Later that month, the RO notified the veteran of 
the determination, enclosing a copy of the July 1998 rating 
decision that explained the basis for its determination, as 
well as appellate rights.

In response, in an August 5, 1998, statement that was filed 
at the RO later that month, the veteran stated, "I 
respectfully submit the attached records that show a [sic] 
UNMISTAKABLE ERROR.  On 630128 I had a physical for release 
from active duty (DA 1811) shows Bi-Lateral hearing loss, to 
wit, a 3 (Profile).  Title 38 Sec 3.385 cover this, I 
respectfully request a reversal of the decision [sic]."  
(Emphasis in original).  The veteran also submitted a 
duplicate copy of the service personnel record discussed 
above showing that he was assigned a category 3 profile for 
his hearing.

The RO did not interpret the August 1998 statement as an NOD 
with respect to the July 1998 rating action; instead, in an 
August 1998 rating decision, it determined that the July 17, 
1998, rating decision that denied his application to reopen a 
claim of service connection for bilateral hearing loss was 
not clearly and unmistakably erroneous.  In doing so, the RO 
reiterated the bases for denying service connection for right 
ear and left ear hearing loss, and stated that the physical 
profile helped prevent any further aggravation of his right 
ear hearing loss and any loss of left ear hearing acuity.

Later that month, the RO notified the veteran of the 
determination, enclosing a copy of the August 1998 rating 
decision explaining the basis for its decision, together with 
his appellate rights; however, because the RO did not 
interpret the veteran's August 1998 statement as an NOD to 
the July 1998 rating action, it did not issue him an SOC.

In a December 1999 letter to his United States 
Representative, which was forwarded to the RO that same 
month, the veteran reiterated that, since a grenade explosion 
during service, he had significant hearing loss.  He added 
that at separation he was given a 3 on his physical profile 
for hearing, which he reported indicates that he was 
"completely deaf."  The veteran also stated that in 1977 or 
1978, he requested the assistance of Veterans of Foreign Wars 
in filing a claim of service connection for this condition.

On June 27, 2001, the veteran filed at the RO "a request to 
reopen a claim of service connection" that was drafted by R. 
M. Simpson, who is identified as a "Clinical Fellow in 
Speech-Language Pathologist."  In support, she stated that 
the January 1995 decision was the product of "procedural 
error," and indicated that the only "non-military" 
audiology examination of record was the June 1998 Ear Master 
report.  In the statement, she also charged that VA committed 
CUE by failing to provide him with a VA examination.  
Further, based on her review of the in-service and post-
service audiological evaluations, the speech pathologist 
essentially opined that the veteran's hearing loss was 
related to service.  Finally, the veteran also submitted 
duplicate copies of his service medical records and the June 
1998 Ear Master report.

In response, in an August 2001 letter to the veteran, the RO 
acknowledged his claim and set forth the requirements of 
service connection.  In addition, the letter states the 
efforts the RO would undertake to develop his claim.

In September 2001, the veteran submitted a copy of another 
July 1998 audiogram, which was conducted by Dr. Charles R. 
Vest, an otolaryngologist, which revealed pure tone threshold 
levels, in decibels as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
40
45
80
110+
90
LEFT
45
50
80
105
95

Speech audiometry revealed speech recognition ability of 90 
percent bilaterally at 85 hertz and Dr. Vest diagnosed the 
veteran as having moderate to profound right ear 
sensorineural hearing loss and moderate to profound mixed 
left ear hearing loss.

In an undated statement that was received at the RO on 
September 26, 2001, the veteran reiterated his history of 
having hearing loss since an in-service grenade explosion, 
which the RO interpreted as a request to reopen a claim of 
service connection for hearing loss.

In October 2001, the veteran was afforded a VA audiological 
evaluation performed by QTC.  In the report, the examiner 
indicated that he performed an audiological evaluation of the 
veteran that month that he revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
75
110
LEFT
35
50
75
95
100

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and 64 percent in the left ear, and 
the examiner diagnosed the veteran as having bilateral 
hearing loss with tinnitus.

In a November 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, and 
assigned initial 60 percent and 10 percent evaluations, 
respectively, effective September 26, 2001; the RO explained 
that it selected the effective date because it was the date 
the veteran's claim was received.  The RO notified the 
veteran of its determinations in a letter dated later that 
same month.

In December 2001, the veteran filed an NOD challenging the 
effective date assigned by the RO, asserting that his VA 
compensation benefits should be retroactive to January 28, 
1963, the day he was discharged from active duty.  In 
support, he stated that he attempted to file for benefits as 
early as 1963 but was told that his records had been 
destroyed in a fire.  He reported that in the early 1970s he 
was again informed that his records had been destroyed.

In a May 2002 rating action, the RO determined that September 
26, 2001, was the correct effective date for the grant of 
service connection for hearing loss.  In doing so, the RO 
discussed the veteran's service medical records and concluded 
that previous determinations did not contain CUE.  In 
addition, the RO indicated that his current claim was filed 
on September 26, 2001, and it was not until Rebecca Simpson's 
statement that there was any medical evidence linking his 
hearing loss to service.

In response, in a May 2002 statement, the veteran expressed 
his disagreement with the RO's May 2002 rating decision.  In 
October 2002, the RO issued him an SOC, and he perfected this 
appeal with the filing of his December 2002 Substantive 
Appeal.  In his Substantive Appeal, the veteran stated that 
due to his impaired hearing he was denied the opportunity to 
re-enlist in the military, and reiterated his prior 
contentions.  

In May 2003 written argument, the veteran's representative 
asserted that the veteran's entitlement to service connection 
for bilateral hearing loss was warranted prior to September 
26, 2001.  In support, his representative noted that the 
veteran was presumed sound at service entry and noted that 
the service medical records show that his hearing acuity 
declined during service.

In June 2003, the veteran, his spouse and his daughter 
testified at a hearing chaired by the undersigned Veterans 
Law Judge at the local VA office.  During the hearing, the 
veteran asserted that the March 20, 1995, and July 17, 1998, 
rating decisions that denied his claims of service connection 
for bilateral hearing loss were clearly and unmistakably 
erroneous.  In addition, he testified that in 1963, with the 
assistance of Veterans of Foreign Wars, he applied for 
service connection for bilateral hearing loss but was 
"personally told" that he had been turned down.  The 
veteran emphasized that no hearing loss was noted at service 
entry, that he was exposed to acoustic trauma from a grenade 
that exploded only three feet from him, and that he was found 
to have significant deafness at separation; he also surveyed 
the in-service and post-service medical evidence of his 
hearing loss.  The veteran added that when he attempted to 
re-enlist in 1963 he was denied the opportunity to do so on 
two or three occasions.  Further, he maintained that he 
expressed his disagreement with a prior denial but it was 
"not pursued."  Finally, as noted in the introduction, at 
the hearing, the veteran submitted additional evidence that 
was accompanied by a waiver of RO consideration; a review of 
these records reveals that they consist of duplicate service 
and post-service medical records as well as medical 
information obtained via the Internet.

III.  Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
clear and unmistakable error in the prior decision, however, 
that determination will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision that constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

A.  Presumption of regularity

As discussed above, a careful review of the claims folder 
shows that, by way of the Des Moines, Iowa, RO, VA considered 
several of the veteran's claims of entitlement to VA 
education benefits.  This review, however, discloses that 
prior to January 1995, no claim seeking VA compensation 
benefits was filed with VA.  As such, notwithstanding the 
veterans statements and testimony to the contrary, in its 
role as fact finder, the Board concludes that the veteran did 
not submit a claim of service connection for hearing loss in 
1963, 1977, or 1978, or at any other time prior to 1995, and 
instead filed his initial claim seeking service connection 
for this condition on January 10, 1995.  

In this regard, the Board notes that the Court has held that 
government officials are presumed to have properly discharged 
their official duties unless rebutted by clear and convincing 
evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 
1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Here, the record shows that on numerous occasions during the 
1960s and 1970s that the RO considered the veteran's 
entitlement to VA education benefits.  Thus, because there is 
absolutely no evidence supporting the veteran's allegations 
that he submitted claims that were either never adjudicated 
or were informally denied, the Board finds that the January 
10, 1995, VA Form 21-526 was his initial application for 
service connection for hearing loss.

B.  The March 20, 1995, rating decision

At the time of the March 20, 1995, rating decision, the laws 
and regulations concerning the issue of entitlement to 
service connection for bilateral hearing loss were 
essentially the same as they are now.  Service connection 
could be established for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Regulations also provided that 
service connection could be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303.  In determining 
whether service connection was warranted for a disability, VA 
was responsible for determining whether the evidence 
supported the claim or was in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence was against the claim, in which 
case the claim was denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, unless there was clear and unmistakable evidence to 
the contrary, VA was required to presume that the veteran was 
in sound condition except as to those defects, infirmities, 
or disorders noted at the time of his entrance into service.  
38 U.S.C.A. §§ 1111, 1132 (West 1991).  The presumption of 
sound condition provided that every veteran was taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrated that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  This 
presumption attached only where there was an induction 
examination in which the later-complained-of disability was 
not detected.  The term "noted" denoted only those 
conditions that were recorded in examination reports, and a 
reported history of a pre-service existence of conditions 
recorded at the time of examination did not constitute a 
notation of such conditions.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The presumption of soundness could be rebutted by clear and 
unmistakable evidence that a disability or disease existed 
prior to service, and the burden of proof was on VA to rebut 
the presumption by producing clear and unmistakable evidence 
that the veteran's disability existed prior to service.  In 
determining whether there was clear and unmistakable evidence 
that an injury or disease existed prior to service, VA 
considered the history recorded at the time or examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's 
history of clinical factors.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304; Crowe.

Even if a veteran's disability had pre-existed service, the 
presumption of aggravation provided that when a condition was 
properly found to have been pre-existing, either because it 
was noted at entry or because preexistence was demonstrated 
by clear and unmistakable evidence, the presumption of 
aggravation provided that a pre-existing injury or disease 
was to be considered aggravated by active service where there 
was an increase in the disability during such service, unless 
there was a specific finding that the increases in the 
disability was due to the natural progress of the disease.  
Aggravation was not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe.  A temporary worsening of symptoms of a 
disability subject to exacerbation was not indicative of an 
increase in the severity of the underlying disability.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

In this regard, the Board notes that VA was precluded from 
reaching its own unsubstantiated medical conclusions, and was 
instead bound by on these matters by the medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, as now, for the purposes of applying the laws 
administered by VA, impaired hearing was considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels 
or greater; when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test were less than 94 percent.  
38 C.F.R. § 3.385 (1995).

(1)  CUE

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that their results would 
have been manifestly different but for the error.  See Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court set forth a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. at 5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  
The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  Indeed, in Brewer, the Court held that, 
although judicial decisions made during the course of an 
appeal are retroactively applicable to pending appeals, for 
purposes of adjudicating claims of CUE in a prior VA 
decision, "new" judicial interpretations of the law that 
were not issued at the time of the prior VA decision are not 
applicable.  Id. at 234.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.

(i).  Right ear hearing loss

After a careful review of the record before the RO on March 
20, 1995, the Board concludes that that there was not a 
tenable basis for the RO's denial of the veteran's claim of 
service connection for right ear hearing loss.  In reaching 
this determination, the Board finds that the correct facts as 
they were known at the time were not before the adjudicator, 
i.e., that the veteran's hearing loss worsened during service 
and that there was no medical evidence rebutting the 
presumption of aggravation; that the error is undebatable; 
and is of the sort that, had it not been made, would have 
manifestly changed the outcome of the determination at the 
time it was made

As discussed above, at entrance into at service entry, the 
veteran reported having "ear, nose or throat trouble," and 
stated that he had a history of hearing problems for 
approximately five years, since and puncturing his right 
eardrum.  The examiner who conducted the Report of Medical 
History diagnosed him as having "perforated ear drum, no 
sequelae," and the physician who completed the Report of 
Medical at service entry indicated that the veteran's hearing 
acuity was 15/15, bilaterally, spoken and whispered voice; 
indeed, the only defect noted by the examiner was defective 
vision.  Thus, there is affirmative evidence that at service 
entry the veteran had normal right ear hearing acuity.

The service medical records reflect that, in January 1962, 
the veteran was seen for complaints of right ear hearing 
problems, which he reiterated he had had since puncturing his 
right ear drum prior to service.  An audiometric examination 
was performed that revealed that the veteran had substantial 
right ear hearing loss, and the examiner diagnosed him as 
having traumatic right ear deafness; although he had not 
reviewed the veteran's medical records, he opined that the 
disability was not incurred in the line of duty and pre-
existed service.  Further, at separation from service, the 
veteran again complained of having "ear, nose or throat 
trouble," and a service physician assessed his hearing as 
abnormal, explaining that he had traumatic deafness in his 
right ear.  Moreover, after reviewing the results of another 
audiometric evaluation, diagnosed him as being deaf in his 
right ear for two years.  

Based on the above medical evidence, the RO denied service 
connection, concluding the veteran's right ear hearing loss 
pre-existed service and was not aggravated beyond normal 
progression during military service.  At the time of the 
March 20, 1995, rating decision, the pertinent regulation, 
38 C.F.R. § 3.304(b), read together with the Court's 1994 
decision in Crowe, stood for the proposition that the 
veteran's report of a pre-service existence of a disability, 
i.e., his right ear hearing loss, did not alone constitute a 
notation of that condition, but could be considered with 
other evidence and medical principles.  Further, 
notwithstanding this history, at service entry, the service 
examiner indicated hearing acuity was clinically recorded as 
15/15, bilaterally, spoken and whispered voice, and he was 
specifically diagnosed as having a perforated ear drum with 
no sequelae.  Accordingly right ear hearing loss was 
affirmatively ruled out at entry into active duty.  
Nonetheless, based on the veteran's reported history, his 
physical evaluation of the veteran and the results of an 
audiometric evaluation administered in January 1962, that 
month a service examiner opined that the veteran had 
traumatic right ear deafness that was not incurred in the 
line of duty and existed prior to service.  As such, there 
might have been a tenable basis for determining that, 
although not noted at service, the disability clearly and 
unmistakably existed prior to service. 

In 1991, however, the Court held in its landmark decision in 
Colvin that VA was precluded from reaching its own 
unsubstantiated medical conclusions, and was instead bound by 
on these matters by the medical evidence of record.  Here, 
even assuming that there was a tenable basis for concluding 
that the veteran's right ear hearing loss clearly and 
unmistakably pre-existed service, in light of the clear 
decrease in his hearing acuity as reflected by the 
audiometric evaluations conducted during service in January 
1962 and at separation in January 1963, together with the 
diagnosis of right ear deafness at discharge, the medical 
evidence demonstrates an obvious increase in disability.  
Moreover, there was no medical evidence to rebut the 
presumption of aggravation.  As such, the RO had no medical 
basis to find that the veteran's right ear hearing loss was 
not aggravated beyond normal progression during military 
service to rebut the presumption of aggravation set forth in 
38 C.F.R. § 3.306.  In this regard, the Board notes that the 
RO was bound by the Court's landmark decision in Colvin.  See 
also Brewer.  

In this regard, the Board points out that a review of the 
medical evidence shows that, in sharp contrast to the 
audiological findings at service entry, those elicited during 
service in January 1962, as well as those found at 
separation, reveal that the condition underwent a marked 
increase in severity; indeed, the service entrance examiner 
indicated that not only was the veteran's hearing normal, but 
that he had no sequelae from suffering a punctured right ear 
drum, but the physician who performed the service separation 
physical indicated that the veteran's hearing was abnormal 
and that he had been deaf in his right ear for two years.

In sum, in light of the foregoing, the Board finds that the 
correct facts as they were known at the time were not before 
the adjudicator, i.e., that the veteran's right ear hearing 
loss was aggravated during service, and that this error is 
undebatable and is of the sort that, had it not been made, 
would have manifestly changed the outcome of the 
determination at the time under the record and law as it 
existed in 1995.  Moreover, the regulation extant at that 
time, 38 C.F.R. § 3.306 (1995), was not correctly applied, 
and the RO, in substituting its own medical judgment, 
violated the rule against doing so set forth in the Court's 
landmark Colvin decision several years earlier.  Accordingly, 
the Board finds that the March 20, 1995, RO decision 
contained clear and unmistakable error and that an effective 
date of service connection for right ear hearing loss of 
hearing loss of January 10, 1995, is warranted.  

The Board concludes, however, that an effective date prior to 
January 10, 1995, is not available.  The veteran was 
discharged from active duty in January 1963, and as discussed 
above, the Board has determined that the veteran filed his 
initial claim of service connection for hearing loss in 
January 1995.  As explained above, however, applicable law 
and regulations provide that for an original claim, the 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  Moreover, the effective 
date of an award of direct service connection is the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  As such, the earliest date 
for which service connection may be established is the date 
of the veteran's original claim was received, i.e., January 
10, 1995, or the date entitlement arose, whichever is later.  
Id.  See also 38 U.S.C.A. § 5110.

(ii)  Left ear hearing loss

The service medical records show that, at entrance, the 
veteran's left ear hearing acuity was 15/15 spoken and 
whispered voice, and that during service he was not seen for 
complaints or treatment or left ear hearing loss.  Moreover, 
a January 1962 in-service audiogram, and another one 
conducted in January 1963, revealed that he had normal 
hearing.  Further, at the March 20, 1995, rating action, 
there was no medical evidence showing that the veteran had 
left ear hearing loss for VA compensation purposes.  Indeed, 
under the law then in effect, without evidence of a current 
disability, his claim was not well grounded, i.e., plausible, 
under the law then in effect.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Accordingly, there was a tenable basis for 
the RO's determination that the veteran did not have left ear 
hearing loss that was incurred in or aggravated by service.

In reaching this determination, the Board acknowledges the 
veteran's argument that VA breached its duty to assist, and 
that on his application he reported having received treatment 
for this condition in October and November 1964 at University 
Hospitals in Iowa City, Iowa, a private medical facility.  
Because his claim was not well grounded, under the law in 
effect in March 1995, VA had no duty to assist him in the 
development of this claim.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994).  Moreover, even if VA had breached its 
duty to assist, that cannot form a basis for a claim of clear 
and unmistakable error because such a breach creates only an 
incomplete rather than an incorrect record.  Tetro, Damrel; 
see also Elkins v. Brown, 8 Vet. App. 391, 396 (1995).

(2)  The July 17, 1998, rating decision

The Court has held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he or she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29.  Unless 
no prejudice results, the matter must be remanded to the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 19.9.  However, because the Board concludes that the 
veteran filed a timely NOD as to this rating action, and thus 
his claim of service connection for left ear hearing loss has 
remained open since that time, see Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995), doing so is not warranted because the 
veteran has not been prejudiced.

In his August 5, 1998, statement the veteran stated, "I 
respectfully submit the attached records that show a [sic] 
UNMISTAKABLE ERROR.  On 630128 I had a physical for release 
from active duty (DA 1811) shows Bi-Lateral hearing loss, to 
wit, a 3 (Profile).  Title 38 Sec 3.385 cover this  [sic], I 
respectfully request a reversal of the decision."  (Emphasis 
in original).  

An NOD is a written communication from a claimant or his or 
her representative that expresses dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest that result.  
No special wording was required but it must be in terms that 
could reasonably construed as a disagreement with the 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2003).  The NOD must be filed within one year from 
the date that the agency of original jurisdiction mails 
notice of the determination to the veteran.  38 C.F.R. 
§ 20.302(a) (2003).

Here, in his August 1998 statement, the expressed 
dissatisfaction with the July 17, 1998, rating decision and 
asked that it be reversed, i.e., he was contesting the result 
and seeking a review of that determination.  As such, the 
Board concludes that the veteran's August 1998 statement 
meets the requirements of an NOD.

Further, the June 1998 Ear Master report 1998 is medical 
evidence that shows that the veteran had left ear hearing 
loss for VA compensation purposes, and in light of the nexus 
evidence relied on by the RO in granting entitlement to this 
benefit effective September 26, 2001, service connection is 
warranted effective the date of the veteran's application to 
reopen a claim of service connection for left ear hearing 
loss, i.e., June 29, 1998.  An effective date prior to this 
time is not available for the reasons stated above and 
because the effective date of an award of service connection 
based on new and material evidence following an earlier 
denial is the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  




ORDER

The March 20, 1995, rating decision that denied service 
connection for bilateral hearing loss is the product of clear 
and unmistakable error with respect to the veteran's right 
ear hearing loss.

The March 20, 1995, rating decision that denied service 
connection for bilateral hearing loss is not the product of 
clear and unmistakable error with respect to the veteran's 
left ear hearing loss.

An effective date of January 10, 1995, for the award of 
service connection for right ear hearing loss, is granted.

An effective date of June 29, 1998, for the award of service 
connection for left ear hearing loss, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



